Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered May 5, 2009, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to concurrent terms of eight years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s decision to credit the police account of the incident.
*473We perceive no basis for reducing the sentence. Concur— Tom, J.E, Andrias, DeGrasse, Richter and Román, JJ.